UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-6943


WILLIAM G. COOK,

                      Plaintiff – Appellant,

          v.

DAVID R. BLUMBERG, Chairman of Maryland Parole Commission;
NWACHUKWA, Parole Agent; SABASTINE NWAGBARA, Parole Agent,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:13-cv-01495-PJM)


Submitted:   November 21, 2013            Decided:   November 25, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Gregory Cook, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William   G.   Cook     appeals    the   district   court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have     reviewed   the    record     and     find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Cook v. Blumberg, No. 8:13-cv-01495-PJM (D. Md. filed

May 30, 2013 & entered May 31, 2013).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                       2